May 4 2010
                                          DA 09-0246

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2010 MT 94



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

KEVIN MARK TAYLOR,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eighth Judicial District,
                       In and For the County of Cascade, Cause No. CDC 08-131
                       Honorable Kenneth R. Neill, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Joslyn Hunt, Chief Appellate Defender; Taryn S. Hart, Assistant
                       Appellate Defender; Helena, Montana

                For Appellee:

                       Hon. Steve Bullock, Montana Attorney General; Sheri K. Sprigg,
                       Assistant Attorney General; Helena, Montana

                       John Parker, Cascade County Attorney; Great Falls, Montana



                                              Submitted on Briefs: December 10, 2009

                                                          Decided: May 4, 2010


Filed:

                       __________________________________________
                                         Clerk
Justice W. William Leaphart delivered the Opinion of the Court.

¶1     Kevin Mark Taylor appeals from the Judgment and Sentence of the Montana

Eighth Judicial District Court. We affirm the District Court’s Judgment and Sentence.

We restate the following issues on appeal:

¶2     I. Whether the fact that state law enforcement did not conduct a rape exam

warrants reversal under the common law plain error doctrine.

¶3     II. Whether Taylor was denied effective assistance of counsel at trial when his

attorney did not seek dismissal of Count I or seek a missing evidence jury instruction.

¶4     III. Whether the District Court erred in denying Taylor’s motion for a mistrial.

¶5     IV. Whether the District Court erred in denying Taylor’s motion to sever the three

charges against him.

                                    BACKGROUND

¶6     Defendant Kevin Mark Taylor (Taylor) worked under contract as a massage

therapist for Peak Health and Wellness in Great Falls, Montana. On March 11, 2008,

“Jane Doe,” who had seen Taylor for a massage, contacted the Great Falls Police

Department to report a sex offense in which she told law enforcement that Taylor had

penetrated her vagina with his finger during the massage. Police Officer Keith Hedges

(Hedges) took a statement from Doe and testified that he conferred with his supervisor

regarding a rape exam for Doe. Hedges testified that it was ultimately his supervisor’s

decision not to request the rape exam and the decision was based in part on the

conclusion that “we would not be finding bodily fluid such as semen inside of her.” Doe

testified that if Hedges had suggested she go to the hospital, she would have done so. At


                                             2
trial the State did not produce any physical evidence of the crime. In closing arguments,

Taylor’s counsel argued that the lack of a rape exam created reasonable doubt as to

Taylor’s guilt. The State argued that there were valid law enforcement reasons for not

conducting the exam.

¶7     The second charge, sexual assault, originated from an October 2007 professional

massage Taylor gave to thirty-one-year-old “Janet Coe.” After the massage, Coe called

her sister, explaining that Taylor had given her a massage that “seemed like it was

sexual,” in which he had touched Coe on the inside of her thighs coming within an inch

of her vagina. Coe did not tell her husband or call the police at the time because she

wanted to just “get away” from what happened. She testified she did not want to go

through the “torture” of pursuing prosecution.       However, when Taylor’s arrest was

reported on the news, Coe told her husband to call the police.

¶8     Taylor was charged with three counts, including two counts of sexual intercourse

without consent and a third count of misdemeanor sexual assault. Taylor pleaded not

guilty to all counts. At trial, Taylor’s counsel initially proposed a lesser-included offense

jury instruction. The state objected, arguing that the instruction would not be appropriate

since there was no evidence in the record to support the lesser-included offense of sexual

assault. The District Court and defense counsel agreed to revisit the matter after trial, at

which point Taylor’s counsel withdrew the proposed instruction.

¶9     While Judge Neill instructed the jury, a group of roughly ten individuals dressed in

black and blue uniforms entered and stood against the back wall of the courtroom on the

prosecution side. Defense Counsel told the court that he heard from people in the


                                             3
courtroom that the group included “the husband of one of the alleged victims and

potentially the Great Falls Ambulance crew.” After defense counsel brought the group to

the court’s attention, Judge Neill told them to be seated. The group then left the

courtroom. When the jury was dismissed for deliberations, defense counsel made a

motion for mistrial, arguing that the group’s presence intimidated the jury thereby

violating Taylor’s fundamental right to a fair and impartial jury. The District Court

denied Taylor’s motion for a mistrial.

¶10    Taylor was convicted of one count of sexual intercourse without consent and one

count of misdemeanor sexual assault. He was sentenced to the Montana State prison for

thirty years, with five suspended, for the first count and to a consecutive sentence of six

months at the Cascade County Detention Center for misdemeanor sexual assault. Taylor

appeals.

                                     DISCUSSION

¶11 I. Whether the fact that state law enforcement did not conduct a rape exam
warrants reversal under the common law plain error doctrine.

¶12    This Court generally does not address issues raised for the first time on appeal.

State v. Longfellow, 2008 MT 343, ¶ 19, 346 Mont. 286, 290, 194 P.3d 694, 697.

However, when a criminal defendant’s fundamental rights are invoked, we may choose to

review a claim under the common law plain error doctrine where failing to review the

claimed error may result in a manifest miscarriage of justice, may leave unsettled the

question of the fundamental fairness of the trial or proceedings, or may compromise the




                                            4
integrity of the judicial process. State v. Jackson, 2009 MT 427, ¶ 42, 354 Mont. 63, 77,

221 P.3d 1213, 1224.

¶13   While we have acknowledged the constraints on appellate review of trial court

errors articulated in § 46-20-701(2), MCA, we have also held that this Court may use its

inherent power and paramount obligation to interpret Montana’s Constitution and protect

the rights set forth in that document. Id. Therefore, we may discretionarily review

claimed errors that implicate a criminal defendant’s fundamental constitutional rights

even if the defendant did not timely object in the trial court, and notwithstanding

constraints on appellate review set forth in § 46-20-701(2), MCA. Id.

¶14   In State v. Finley, we established the two-part test for whether common law plain

error may be invoked:

      [W]e hold that this Court may discretionarily review claimed errors that
      implicate a criminal defendant’s fundamental constitutional rights, even if
      no contemporaneous objection is made and notwithstanding the
      inapplicability of the § 46-20-701(2), MCA, criteria, where failing to
      review the claimed error at issue may result in a manifest miscarriage of
      justice, may leave unsettled the question of the fundamental fairness of the
      trial or proceedings, or may compromise the integrity of the judicial
      process.

State v. Finley, 276 Mont. 126, 137, 915 P.2d 208, 215 (1996). Under this test, the Court

asks two questions. First: does this alleged error implicate a fundamental right? Second:

would failure to review the alleged error result in one of the above-listed consequences?

¶15   In recent decisions, we have observed that a “fundamental aspect of “plain error”

is that the alleged error indeed must be “plain.” State v. Wagner, 2009 MT 256, ¶ 21, 352

Mont. 1, 8, 215 P.3d 20, 25 (quoting State v. Godfrey, 2004 MT 197, ¶ 328, 322 Mont.



                                            5
254, 266, 95 P.3d 166, 174). This statement has lent itself to misinterpretation, and we

now find it useful to clarify how it fits into the common law plain error test established in

Finley. The requirement that an error be “plain” is not a free-standing third requirement

outside the two-part Finley test. It is, however, a means by which the Court may analyze

whether the second Finley criterion has been satisfied.

¶16    For example, in State v. Wagner, 2009 MT 256, 352 Mont. 1, 215 P.3d 20, the

defendant urged the Court to apply the common law plain error doctrine after the state

prosecutor asked a series of questions creating an inference of guilt in the minds of jurors.

We determined that the prosecutor was “overreaching” and that this “inference of guilt

caused actual prejudice to Wagner.” Id. at ¶ 20-21. We held that “the prosecutor’s

conduct raises questions regarding the fundamental fairness of the trial by violating

Wagner’s constitutional right to due process and privilege against self-incrimination.” Id.

at ¶ 21. We similarly invoked the “must be plain” language in State v. Godfrey, 322

Mont. at 266, 95 P.3d at 174. There, we held that the alleged error must leave the Court

“firmly convinced” that a prosecutor’s comments “created an inference for the jury that

by remaining silent after receiving his rights, the defendant must be guilty of the alleged

crimes.” Id. at ¶ 38.

¶17    In short, the “error must be plain” language is not an independent third

requirement of common plain error. Rather, it serves as a guide in determining whether

the second prong of the Finley test has been satisfied. The alleged error must leave one

“firmly convinced” that some aspect of the trial, if not addressed, would result in a

manifest miscarriage of justice, call into question the fairness of the trial or proceeding,


                                             6
or compromise the integrity of the judicial process. Here, Taylor requests that the Court

overturn two of its precedents: that police officers have no duty to procure evidence on

behalf of a defendant and that a defendant must show bad faith to prove a due process

violation when lost evidence is only potentially exculpatory. See Brown, 1999 MT 133,

¶ 24, 294 Mont. 509, 982 P.2d 468; State v. Giddings, 2009 MT 61, ¶ 48, 349 Mont. 347,

357, 208 P.3d 363, 371. These arguments advocating revision of our jurisprudence on

evidence-collecting were well-presented.     However, in light of the specific facts of

Taylor’s case, we cannot say that this particular appeal leaves us “firmly convinced” that

an aspect of the trial, if not corrected, would result in one of the second Finley

consequences. As a result, we decline to apply the common law plain error doctrine.

¶18 II. Whether Taylor was denied effective assistance of counsel at trial when his
counsel did not seek dismissal of Count I or seek a missing evidence jury instruction.

¶19    Taylor claims his counsel was ineffective because he did not file a motion to

dismiss or to reduce the charges based on the lack of rape exam evidence. Taylor avers

that his counsel should have requested a missing evidence jury instruction requiring the

jury to infer that the missing evidence would have been exculpatory to Taylor. Taylor

contends that his attorney’s failure to seek such an instruction constituted ineffective

assistance of counsel.

¶20    The Sixth Amendment of the U.S. Constitution and Article II, § 24, of the

Montana Constitution guarantee the right to effective assistance of counsel. We have

adopted the two-part ineffective assistance of counsel test articulated by the United States

Supreme Court in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). We



                                             7
have summarized the test as the following dual inquiry: (1) whether counsel’s

performance fell below an objective standard of reasonableness; and (2) whether a

reasonable probability exists that but for counsel’s errors, the result of the proceeding

would have been different. Whitlow v. State, 2008 MT 140, ¶ 10, 343 Mont. 90, 94, 183

P.3d 861, 864.

¶21    Before we apply the Strickland test, we first determine whether the claim is

record-based or not. Claims such as Taylor’s involving “omissions,” are frequently ill-

suited for direct appeal. State v. Russell, 2008 MT 417, ¶ 33, 347 Mont. 301, 308, 198

P.3d 271, 276 (citing State v. Meyers, 2007 MT 230, ¶ 10, 339 Mont. 160, 168 P.3d 645).

Taylor claims that the lack of a rape exam was highly prejudicial and Taylor’s counsel

should have capitalized on this lack of evidence by seeking a reduced charge of

misdemeanor sexual assault and, failing that, should have sought a missing evidence jury

instruction.

¶22    Taylor’s claimed errors are both based on alleged omissions of counsel. The

record reveals limited discussion between counsel and the District Court judge at the

initial stage of the trial regarding the proposed jury instructions, but the record provides

no explanation regarding defense counsel’s reasons for later withdrawing the proposed

instructions. This issue is therefore best suited for review in a postconviction proceeding

which will allow further inquiry as to why counsel chose to proceed as he did. We

dismiss this issue without prejudice.

¶23    III. Whether the District Court erred in denying Taylor’s motion for a mistrial.




                                             8
¶24    Taylor argues that the presence of roughly ten individuals dressed in black and

blue uniforms standing in the back of the courtroom on the prosecution side during the

reading of jury instructions was an “intimidation tactic” and constitutes grounds for a

mistrial. The District Court denied Taylor’s motion for a mistrial. We review a district

court’s decision whether to grant or deny a motion for a mistrial for an abuse of

discretion. State v. Wing, 2008 MT 218, ¶ 25, 344 Mont. 243, 251, 188 P.3d 999, 1006.

A district court’s denial of a motion for a mistrial is entitled to deference on appeal. State

v. Novak, 2005 MT 294, ¶ 25, 329 Mont. 309, 124 P.3d 182, 188.

¶25    We find nothing indicating that the court abused its discretion. Once Judge Neill

was made aware of the group’s presence in the courtroom, he ordered them to be seated.

The group then left and the court proceeded with closing arguments. Judge Neill acted

within his discretion when he declined to grant a mistrial based on this single, brief

incident.

¶26 IV. Whether the District Court erred in denying Taylor’s motion to sever the three
charges against him.

¶27    Taylor next argues that the District Court erred in denying his motion to sever the

three offenses with which he was charged. Pursuant to § 46-13-211(1) (2007), MCA, a

trial court may order separate trials if the defendant can demonstrate he would be

prejudiced by a joinder of charges for trial.       The trial court must balance possible

prejudice to a defendant against the judicial economy resulting from holding a joint trial.

State v. Freshment, 2002 MT 61, ¶ 25, 309 Mont. 154, 164, 43 P.3d 968, 976. A

defendant seeking to sever counts into separate trials has the burden of proving that



                                              9
severing the counts is necessary to prevent unfair prejudice. Id. There are three types of

prejudice a defendant can argue that, if found to exist, would prevent a fair trial:

       1) The accumulation of evidence may be such that a jury would find the
       defendant a bad person and wish to convict the defendant of something;

       2) A jury might use evidence of guilt on one count to convict on another
       count, even though that evidence would be inadmissible at a separate trial
       on the latter count;

       3) The defendant may suffer prejudice by wanting to testify on one count
       and not another.

Id. at ¶ 27. Taylor argues that to allow joinder when the sole evidence is uncorroborated

victim testimony is prejudicial because the chance the jury will improperly accumulate

evidence is exponentially increased. Taylor avers that joinder allows one alleged victim

to bolster the credibility of another alleged victim even though proof of one incident is

not proof of another. He contends that joinder could sway the outcome and asks that we

reverse and remand, requiring a separate trial on each count.

¶28    We have held that “an unsupported, general assertion of the cumulative effect of

evidence alone is not sufficient to demonstrate prejudice requiring severance.” State v.

Duncan, 2008 MT 148, ¶ 29, 343 Mont. 220, 227, 183 P.3d 111, 117. Further, the

cumulative effect of multiple charges is rarely a sufficient reason to justify severance.

State v. Baker, 237 Mont. 140, 145, 773 P.2d 1194, 1197 (1989). Under the above

standards, Taylor’s vague speculations regarding the impact of accumulated evidence are

not sufficient to demonstrate prejudice requiring severance. We therefore hold that the

District Court did not err in denying the motion to severe.




                                             10
¶29    Lastly, because the District Court did not err in its decisions regarding the above

issues, we need not consider Taylor’s final argument advocating application of the

cumulative error doctrine.

¶30    We affirm the District Court’s Judgment and Sentence, and dismiss Taylor’s

ineffective assistance of counsel claim without prejudice.



                                           /S/ W. WILLIAM LEAPHART


We concur:


/S/ MIKE McGRATH
/S/ PATRICIA O. COTTER
/S/ JAMES C. NELSON
/S/ BRIAN MORRIS




Justice James C. Nelson, concurring.

¶31    I concur in the Court’s decision.

¶32    As to Issue I, the Court explains that to invoke the common law doctrine of plain

error review, two requirements must be met. In summary, the appellant must show, first,

that the claimed error implicates a fundamental right and, second, that the error is “plain.”

To show that the error is “plain,” the appellant must “firmly convince” this Court that

failure to review the claimed error would result in a manifest miscarriage of justice, leave

unsettled the question of the fundamental fairness of the trial or proceedings, or



                                             11
compromise the integrity of the judicial process. Opinion, ¶¶ 14-17; see also State v.

Finley, 276 Mont. 126, 137, 915 P.2d 208, 215 (1996). Applying this test to the specific

facts of this case, the Court concludes, without further comment, that we are not “firmly

convinced” that an aspect of Taylor’s trial, if left unaddressed or uncorrected, would

result in one of the Finley consequences listed above. Hence, we decline to apply the

plain error doctrine. Opinion, ¶ 17.

¶33    I agree with this approach. We have previously explained that to obtain plain

error review, the appellant must make a threshold showing that his or her claim meets any

of the three criteria set out in Finley. See State v. West, 2008 MT 338, ¶ 23, 346 Mont.

244, 194 P.3d 683. Necessarily, once the appellant has addressed that threshold showing,

he or she will then proceed to argue the merits of the claim. The claim may have merit,

or it may not. But that is not the initial question this Court must decide. Rather, the

initial question we must decide is whether we are “firmly convinced” that failing to

address the claimed error would result in a manifest miscarriage of justice, leave

unsettled the question of the fundamental fairness of the trial or proceedings, or

compromise the integrity of the judicial process. Opinion, ¶ 17.

¶34    Implicit in our statement that we apply the doctrine of plain error review

“sparingly,” Finley, 276 Mont. at 138, 915 P.2d at 215, is the reality that many claims

which have merit (had they been properly preserved for appellate review) will not satisfy

the high standard set by the three Finley criteria. And it follows from this that our refusal

to apply the plain error doctrine is not based on our determination that the claim has no

merit. Rather, it is based on our conclusion that we are not “firmly convinced” the claim


                                             12
meets one of the Finley criteria. For this reason, I believe it is inappropriate for this

Court to express any view directed (implicitly or explicitly) toward the merits of a

claimed error unless we have first decided to apply the plain error doctrine. If we are not

“firmly convinced” that failing to review the claimed error will result in a manifest

miscarriage of justice, leave unsettled the question of the fundamental fairness of the trial

or proceedings, or compromise the integrity of the judicial process, then that is all we

need to say.

¶35    Granted, we must “review” the appellant’s arguments to determine whether he or

she has made the requisite showing under Finley. But there are a variety of reasons why

we may conclude that this showing has not been made. Perhaps the parties’ briefing is

inadequate or the claim has not been coherently presented; perhaps the constitutional

theory itself has merit, but the facts do not support application of the right in the given

case; perhaps it appears that the defendant suffered no prejudice from the claimed error;

perhaps the claim, as presented, appears to be without merit; or perhaps we are declining

review for some other reason. No detailed explanation is required, however—especially

since our exercise of plain error review is a purely discretionary matter, Finley, 276

Mont. at 137, 915 P.2d at 215, and since the claimed error was not properly preserved for

appellate review in the first place. When we embark on a detailed explanation of why we

are declining to apply the plain error doctrine, we may give the false impression that we

have decided the merits of the claim, or we may issue what amounts to an

unconstitutional advisory opinion on an issue that we ultimately are refusing to actually

address and decide on the merits.


                                             13
¶36    As noted, the Court in the present case explains that Taylor (who failed to properly

preserve for our review the claimed error regarding the rape exam) has not demonstrated

any of the three Finley criteria. The Court therefore declines, without further elaboration,

to apply the doctrine of plain error review. Opinion, ¶ 17. Again, I agree with this

approach.

¶37    I concur.


                                                        /S/ JAMES C. NELSON




                                            14